Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Specification
The title of an invention should clearly and comprehensively reflect the subject matter and kind 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bussmann et al (2016/0007536), in view of Holtmann et al (2015/0087363).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Bussmann teaches the claimed invention, except as noted:

[AltContent: textbox (Plurality of separating elements)][AltContent: arrow][AltContent: textbox (Ramp shaped housing portion)][AltContent: arrow]
    PNG
    media_image1.png
    428
    635
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (At least one separating element: base and cutting edge)][AltContent: arrow]
    PNG
    media_image2.png
    389
    340
    media_image2.png
    Greyscale


“[0032] FIGS. 2a and 2b respectively show a view at an angle from the front and a side view of the inlet head housing 17 of the combine harvester 20. The inlet head housing 17 has, in each case, a flat inlet section 21, which extends along the width of the corresponding axial separating rotor 8 and extends, in sections, underneath the impeller 5. A ramp-shaped housing section 22 is located between the two inlet sections 21. The ramp-shaped housing section 22 has a substantially concave profile, as is evident in the side view in FIG. 2b. A substantially blade-shaped separating element 23 is arranged on the housing section 22. The separating element 23 extends substantially axially parallel to the housing section 22, wherein the profile thereof substantially corresponds to that of the housing section 22. The separating element 23 is preferably detachably arranged on the housing section 22 such that replacement can be easily carried out, e.g., due to wear. To this end, the separating element 23 can be screwable onto the inlet head housing 17, as indicated in FIG. 3.”

an inlet head housing (17), a feed drum (5), and two axial separating rotors (8) projecting by one end portionwise into the inlet head housing (shown/taught above), 
wherein the inlet head housing has planar inlet portions which extend over a width of the respective axial separating rotor (shown/taught above) and between which is arranged a ramp-shaped housing portion (22) extending paraxial to a conveying direction of the axial separating rotors and which assists in dividing a harvested material flow which is supplied by the feed drum into partial flows to be fed to the axial separating rotors (shown/taught above), 
wherein at least one separating element (marked up) comprising at least a first material is associated with the ramp-shaped housing portion (for example, to one skilled, the obvious choice of material would be steel), 
wherein the at least one separating element has a base body which extends perpendicular to a surface of the housing portion (marked up) and which has an end face formed at least partially as a cutting edge (marked up), and 
wherein a coating comprising a wear-resistant second material (not shown/taught) is arranged on at least portions of the end face and extends substantially medially in a longitudinal direction of the end face.

Holtmann ‘363 teaches that it has been known to apply coating or cladding as a protection against wear:

coating in order to increase the wear-resistance. The service life of the crop-treatment element is additionally increased as a result. The resistance of the coating itself also is increased by the curved front edge of the crop-treatment element, which has been optimized in terms of flow. The crop-treatment element is made of a material having relatively low hardness. The front edge, which has been optimized in terms of flow and is most exposed to the abrasive effect of the crop stream, is provided with a coating having great hardness. The coating, at least in sections, is applied depending on the expected bearing pressure that is exerted by the crop onto the crop-treatment element.”
“[0012] The radius of curvature of the front edge of the crop-treatment element is variable depending on the material of which the coating is made. The radius of curvature can be reduced as the material hardness of the coating applied onto the front edge increases. The coating can be applied by common coating methods, such as thermal spraying, build-up welding, sintering, laser coating, chemical vapor deposition, physical vapor deposition, or seal-in alloys that are applied in a liquid state and are hard-material cured.”

“[0035] The material used for the coating 39 has a markedly greater hardness than the basis material of the crop-treatment element. In the coating of the front edge 40 as well, there is a dependence between the hardness of the material used for the coating 39 and the radius of curvature KR that describes the course of the front edge 40. The curved course of the front edge 40, which is optimized in terms of flow, is also advantageous in terms of the application of a coating 39, since, due to the reduced bearing pressure, the coating 39 is not stressed or worn off to the extent that is the case with a sharp-edged course of the front edge according to the prior art.”
[AltContent: textbox (Coating on the end face)][AltContent: arrow]
    PNG
    media_image3.png
    275
    679
    media_image3.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the separating element of Bussmann with the teachings of Holtmann, because it would not have been outside the skill that in order to reduce wear a coating to be applied, using any known material that provides hardness and using any known methods, such as cladding, laser (see teaching above).

The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. In this case, the Examiner adds a coating (taught by Holtmann) to the affected separating element portion of Bussmann. It is extremely well known to add a coating to a crop engaging portion to yield the predictable result of wear resistance. 



It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

The selection of a known material for a particular purpose is within the level of ordinary skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


3. The separator arrangement according to claim 1, wherein the coating is applied by means of cladding (the combination references teach a number of process in coating, to one skilled it would be obvious to pick and choose the type of method of coating used).

4. The separator arrangement according to claim 1, wherein the end face has a substantially wavy profile or a sawtooth-shaped profile (shown/taught above).



6. The separator arrangement according to claim 1, wherein the end face has a substantially serrated profile, wherein the serrated profile is formed of substantially horizontal portions and substantially vertical portions extending perpendicular thereto, the horizontal portions and vertical portions extending alternately in a longitudinal direction of the separating element (shown/taught above).

7. The separator arrangement according to claim 6, wherein the coating is applied only to the vertical portions extending perpendicular to the horizontal portions (as discussed above, one skilled using sound engineering judgement would be able to apply the coating to areas where it is needed).

8. The separator arrangement according to claim 1, wherein the at least one separating element comprises a plurality of separating elements, the separating elements being provided on the feed drum in an area of the ramp-shaped housing portion and arranged one behind the other in a circumferential direction (marked up in Bussmann).

9. The separator arrangement according to claim 8, wherein two of the separating elements of the feed drum are arranged in pairs adjacent to one another, wherein the separating elements of a pair are arranged to converge toward one another in a rotational direction (DR) of the feed drum (shown above in Bussmann).

10. A combine harvester with a separator arrangement constructed according to claim 1 (Bussmann, fig 1).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Dammann et al (6129629) teaches cladding in the intake zone:

“(3) The intake zone 4a (FIG. 2) of the axial separator 4 is comprised by a rotor inlet 5 of a separator rotor 6 in accordance with an embodiment of the invention and of a unique cladding 7 for the intake zone, both of which will be described in detail hereinafter.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671